Citation Nr: 1422413	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  11-12 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for histoplasmosis with right lower lobe postoperative scar (lung condition).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to February 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In March 2010, the Veteran submitted a notice of disagreement with the March 2010 rating decision with regard to the RO's assigned ratings for his lung condition and posttraumatic stress disorder (PTSD).  As the Veteran did not submit a substantive appeal with regard to his rating for PTSD after he was sent a statement of the case, this issue is not before the Board.  See 38 U.S.C.A. § 7105 (West 2002).

The Veteran testified before an RO Decision Review Officer (DRO) in October 2010 and a transcript of the informal conference has been associated with the file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The January 2011 VA examination conducted in connection with this case has confusing entries as to whether the Veteran has or has had pulmonary hypertension.  Since that fact is relevant to the evaluation of the disability under the diagnostic code the RO has considered (6600), clarification should be accomplished.  

Also on remand, the RO should obtain any additional VA treatment records, dated since January 2011, if available.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's file VA treatment records related to the disability at issue dated since January 2011, as well as any available additional records of treatment as may become identified by the Veteran as being relevant to his claim.  All development efforts should be documented and obtained records should be associated with the file.  Any negative responses should be associated with the file. 

2.  After completing the above development, schedule the Veteran for a VA examination to assess the severity of his lung condition.  The claims folder, and any newly associated evidence, should be made available to, and reviewed by, the examiner.  Such review should be noted in the examination report.

When assessing the severity of the Veteran's lung condition, the examiner should conduct all relevant diagnostic studies and characterize the nature, severity, and frequency of his symptoms.  Specifically, the examiner should note whether the Veteran has pulmonary hypertension, cor pulmonale, right ventricular hypertrophy, episodes of acute respiratory failure, or mycotic lung disease.  If any of these conditions are diagnosed, the examiner should note the nature and severity of the conditions.  The examiner should also note whether the Veteran requires outpatient oxygen therapy.  

With regard to scarring associated with the Veteran's lung condition, the examiner should note: (1) the location of any scars found; (2) the length and width of the scars; (3) whether the scars are deep or superficial; (4) whether the scars are linear or nonlinear; and (5) whether the scars are unstable and/or painful.  Any other reported effects of the scars should be documented in the report as well.

All findings, conclusions, and the rationale for all opinions expressed by the examiner should be provided in the requested report.  If it is determined that a medically-sound opinion cannot be reached without resorting to speculation, the examiner should provide an explanation as to why that is so, to include a recitation of the missing facts necessary to render a non-speculative opinion.

3.  Readjudicate the appeal.  If any benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

